

Zhanhua Jiutai Gas Co., Ltd.


Equity Transfer Agreement


This Agreement is entered by and between the Transferors and Transferee in
_____ (place) on the day of December 12，2009.


Transferors:


（1） Deqiang Song,  ID Number:372325197407080817， Address:_____________；


（2） Runfa Zheng, ID Number:120223197107163817，Address:________________；


（3） Ying Wang，ID Number:302301520829074 ，Address:__________________；


（4） Zhixin Han，ID Number:120223196307204439，Address:__________________；


（5） Yaofeng Shao，ID Number:310105197412164418，Address:________________。


Transferee:


Qinhuangdao Chensheng Gas Co., Ltd.
 
Address:
Postcode：____________
   
Legal Representative: Dunhong Shi
Position：_____________





（"Transferors" and "Transferee", hereinafter are referred to as collectively
"Parties", or individually "Party".）


The Company:


Zhanhua Jiutai Gas Co., Ltd. (hereinafter referred to as “Jiutai” ), a limited
liability company established and existing under Chinese laws with the
registered address in _______________, it’s legal representative _______.


 
1

--------------------------------------------------------------------------------

 

Whereas:


（1） Mr. Deqiang Song, one of the Transferors, holds 40% equity of Jiutai;


（2） Mr. Runfa Zheng, one of the Transferors, holds 20% equity of Jiutai;


（3） Ms. Ying Wang, one of the Transferors, holds 20% equity of Jiutai;


（4） Mr. Zhixin Han, one of the Transferors, holds 10% equity of Jiutai;


（5） Mr. Yaofeng Shao, one of the Transferors, holds 10% equity of Jiutai;


（6） The registered capital of Jiutai is Renminbi Five hundred thousand Yuan; and


（7） Transferee agrees to purchase all equity of Jiutai held by Transferors .


Pursuant to the "Company Law of the People's Republic of China", The "Agreement
Law of the People's Republic of China " and other applicable laws and
regulations and the relevant provisions of the Articles of Association of
Jiutai, Transferors and the Transferee, after good faith consultations, conclude
this Agreement regarding share transfer as follows:


1、
Transferred Equity



1.1
Transferors jointly and severally agree to sell all equity of Jiutai held by all
the Transferors (hereinafter referred to as "Transferred Equity ") to the
Transferee.



Mr. Deqiang Song agrees to sell the 40% equity of Jiutai which he duly holds to
the Transferee;


Mr. Runfa Zheng agrees to sell the 20% equity of Jiutai which he duly holds to
the Transferee;


Ms. Ying Wang agrees to sell the 20% equity of Jiutai which she duly holds to
the Transferee;


Mr. Zhixin Han agrees to sell the 10% equity of Jiutai which he duly holds to
the Transferee;

 
2

--------------------------------------------------------------------------------

 
 
Mr. Yaofeng Shao agrees to sell the 10% equity of Jiutai which he duly holds to
the Transferee;


1.2
Transferee agrees to buy all equity of Jiutai from all the Transferors.



Transferee agrees to buy 40% equity of Jiutai from Mr. Deqing Song, which he
duly holds;


Transferee agrees to buy 20% equity of Jiutai from Mr. Runfa Zheng, which he
duly holds;


Transferee agrees to buy 20% equity of Jiutai from Ms. Ying Wang, which she duly
holds;


Transferee agrees to buy 10% equity of Jiutai from Mr. Zhixin Han, which he duly
holds;


Transferee agrees to buy 10% equity of Jiutai from Mr. Yaofeng Shao, which he
duly holds.


1.3
The Transferee shall have all shareholder rights, undertake obligations and
responsibilities of shareholder in accordance with applicable Chinese laws and
the provisions of the Articles of Association of Jiutai.



2、
A precondition of the transfer of equity



2.1
The Parties agree that the following conditions shall be satisfied prior to the
selling of equity by the Transferors, the buying of equity by the Transferee and
performance of the transferred equity delivery by the Parties:



（1）all necessary permissions, instructions, consents, licenses, approval or
authorization, related to the legality, validity or enforceability of the
selling of the transferred equity, buying of the transferred equity, issued by
the relevant government authorities, departments or other organizations have
been obtained or made;

 
3

--------------------------------------------------------------------------------

 
 
（2）all the necessary procedures, formalities and procedures related to the
selling and buying the transferred equity have been completed or performed.


2.2
The Transferee may, at any time by writing to waive any of the above
preconditions, and such waiver may be based on the terms and conditions which
the Transferee determines.



2.3
The Parties agree that except otherwise agreed in this Agreement, the Transferee
shall be entitled to terminate this Agreement unilaterally without any liability
of breach of Agreement if some or all of the preconditions are still unable to
be satisfied before the completion of transferred equity delivery. If the
Transferee suffers from loss hereby, the Transferors shall compensation such
losses to the Transferee.



3、
Transfer price and Time of payment



3.1
The Parties agree that the transfer price is based on the appraisal report
issued by the accounting firm which is properly qualified and designed by the
Transferee and approved by the Transferors. The base date of the evaluation is
September 30, 2009. The Parties agree that the price of the 100% transferred
equity is Renminbi sixteen million five hundred thousand Yuan (hereinafter
referred to as "total transfer price") and the installment method of payment.
The payment shall be made in Renminbi under this Agreement and be paid within
the territory of the People's Republic of China.



3.2
Payment Schedule



The Parties agree that the total transfer price shall be paid according to the
following Payment Schedule upon the approval of the three evaluation reports
mentioned in the Article 3.1 3 by the board of directors of the Transferee:


3.2.1
The amount of the first installment is 58% of the total transfer price, Renminbi
Nine million five hundred thousand Yuan. The Transferee shall make the first
installment payment to the Transferors within 13 working days as of the
effective day of this Agreement.


 
4

--------------------------------------------------------------------------------

 
 
To pay Renminbi three million eight hundred thousand Yuan to Mr. Deqiang Song,
one of the Transferors;


To pay Renminbi one million nine hundred thousand Yuan to Mr. Runfa Zheng, one
of the Transferors;


To pay Renminbi one  million nine hundred thousand Yuan to Ms. Ying Wang, one of
the Transferors;


To pay Renminbi nine hundred fifty thousand Yuan to Mr.Zhixin Han, one of the
Transferors;


To pay Renminbi nine hundred fifty thousand Yuan to Mr.Yaofeng Shao, one of the
Transferors.


3.2.2
The Parties agree that, the Transferors shall complete all of the following
procedures within 10 working days as of the date of the first installment
payment; otherwise, the Transferee shall have the right to refuse to make the
second installment payment:



（1） the Transferors increase the registered capital of Jiutai to not less than
Renminbi five hundred million Yuan on their own expenses and complete the update
of the registration with the local Industrial and Commercial department.


（2） the Transferors actively coordinate with the government relations to obtain
a written confirmation from the supervisory departments of Zhanhua government,
and


（3） The Transferors shall release a public statement in the local media ________
,where Jiutai is located, to announce that the Transferors and Jiutai have no
any ongoing litigation, arbitration cases (including under implementation), no
any circumstance of seal-up, freezing or seizure of possession or other judicial
enforcement situation, and no any disputes or potential disputes which may cause
litigation or arbitration. Meanwhile, there is no any outstanding guaranty
provided by Jiutai for any other person/entity. Before the completion of the
transferred equity delivery, all rights and obligations of Jiutai transfer to
the Transferors, the Transferors jointly and severally have the rights and take
the obligations, except the business that the Agreement for exploitation is
signed but no any receivables is collect yet.
 
 
5

--------------------------------------------------------------------------------

 
 
（4） All of the update registration procedures relating to the equity transfer
include, but not limited to, the update registration with the Industrial and
Commercial department and other relevant update registration required by other
authorities;


（5） Completion of delivery of transferred equity.


3.2.3
Transferors jointly and severally acknowledge that the percentage of the equity
held by each Transferors will remain the same after the registered capital of
Jiutai is increased to not less than Renminbi five million Yuan. The Parties
agree that each Transferor will go on to transfer all of their equity to the
Transferee after completion of the update registration of the aforementioned
increase of the registered capital. The provisions of this Agreement related to
the transfer of equity between the Parties shall apply to transfer of equity
after the aforementioned capital increase.



3.2.4
The Transferee acknowledges that the registered capital increase described in
the Article 3.2.3 will not lead to any liability of Jiutai occurred.



3.2.5
The amount of the second installment payment is 36%of the total transferred
price, that is, Renminbi six million Yuan. The preconditions to make the second
installment payment are as follows:



（1）
 All preconditions for the first installment payment have been met without any
losses to the normal operations of Jiutai.



（2）
The second installment payment is completed within the sixth month as of the
date of the first installment payment.

 
 
6

--------------------------------------------------------------------------------

 
 
（3）
 The Transferors assist Jiutai to pass a comprehensive inspection of all of its
gas stations and pipe network and to obtain a passed inspection report issued by
the supervisory department.



To pay Renminbi two million four hundred thousand Yuan to Mr. Deqiang Song, one
of the Transferors;


To pay Renminbi one million two hundred thousand Yuan to Mr. Runfa Zheng, one of
the Transferors;


To pay Renminbi one million two hundred thousand Yuan to Ms. Ying Wang, one of
the Transferors;


To pay Renminbi six hundred thousand Yuan to Mr.Zhixin Han, one of the
Transferors;


To pay Renminbi six hundred thousand Yuan to Mr.Yaofeng Shao, one of the
Transferors.


3.2.6
The amount of the third installment payments is 6% of the total transfer price,
that is, Renminbi one million Yuan. In order to ensure the smooth transition of
Jiutai and the stability of the project operations, the Transferee will keep the
third installment payment as a transfer deposit, which will be paid to the
Transferors within the twelfth month after the completion of delivery of the
transferred equity.



To pay Renminbi four hundred thousand Yuan to Mr. Deqiang Song, one of the
Transferors;


To pay Renminbi two hundred thousand Yuan to Mr. Runfa Zheng, one of the
Transferors;


To pay Renminbi two hundred thousand Yuan to Ms. Ying Wang, one of the
Transferors;


To pay Renminbi one hundred thousand Yuan to Mr.Zhixin Han, one of the
Transferors;


To pay Renminbi one hundred thousand Yuan to Mr.Yaofeng Shao, one of the
Transferors.

 
7

--------------------------------------------------------------------------------

 
 
3.3
The Transferors jointly and severally agree that when the Transferee makes
payment to the Transferors, the Transferee is entitled to deduct any of the
remaining payables (if any) owed by the Transferors on its own discretion
without any prior consent of the Transferors.



4.
Adjustment of Transfer Price

 
4.1
The Transferors jointly and severally acknowledge that the Transferors shall
separate the surplus land from Jiutai on their own expenses, except the land
underlying all of the comprehensive office buildings of Jiutai and the gas
station sites run by Jiutai (see detailed list in Annex I to this Agreement,
"details of the land required by Jiutai for gas station sites"), or assist the
Transferee to sign a land lease Agreement with the government. Notwithstanding
the foregoing provision, the Transferee agrees to take the land transfer fees
charged by the state in the course of the aforementioned separation of the land
underlying the gas station sites required by Jiutai. If the Transferors fail to
fulfill the foregoing obligations before the second installment payment, then
the Transferee is entitled to reduce the amount of 500,000 Yuan from the total
transfer price or to request Renminbi 500,000 Yuan as compensation of breach of
Agreement from the Transferors.



4.2
The Transferors jointly and severally undertake to be responsible for jointly
selected by the first two industrial users to complete and sign the pipeline gas
supply Agreement in accordance with requirements of the Transferee on the
earlier date of the 90th day as of the first installment payment and the day of
the second installment payment. If the Transferors fail to fulfill the foregoing
obligations before the second installment payment, then the Transferee is
entitled to reduce the amount of 500,000 Yuan from the total transfer price or
to request Renminbi 500,000 Yuan as compensation of breach of Agreement from the
Transferors.

 
 
8

--------------------------------------------------------------------------------

 
 
4.3
Transferors jointly and severally undertake to ensure before the completion of
the delivery that: the stability of the personnel of Jiutai so that no new
additional staff, salary adjustments or other changes shall occur except staff
and salary contained in the "list of company personnel and salary details" (see
annex II to this Agreement, the "list of company personnel and salary details");
the stability of the debt of Jiutai so that no new engineering advances and
payables except that contained in the " Obligations transfer list" (see Annex
III to this Agreement, the "Obligations transfer list"). The Transferee is
entitled to deduct the losses of Jiutai from the outstanding total transfer
price if the Transferors breach the aforementioned guaranty.



5、
Corporate Operation before the completion of equity transfer



5.1
The Transferors jointly and severally agrees that Jiutai and the Board of
Directors appointed by it shall ensure that: first, business operation of Jiutai
will be carried on in accordance with the normal and prudent principles; second,
the Company and its Board of Directors shall not deal with or shall deal with
(or allow to deal with) any (those things that shall be done or not be done
during the normal operation) important actions or matters. Moreover, without a
written consent from the Transferee in advance before the completion of the
equity transfer, the Transferors shall, in particular (but not limited to the
general applicability of the statement mentioned above), ensure that Jiutai
shall not:



（1） Issue or agree to issue any shares or loan capitals, or; offer or agree to
offer or withdraw any option of purchase, or; amend any existing articles
concerning the acquisition or subscription of the option or right of any shares
or loan capital;


（2） Make a loan or do fundraising;


（3） Terminate any Agreements, arrangements or Agreements of great value, or;
waive any rights of great importance.


 
9

--------------------------------------------------------------------------------

 
 
（4） Expose any part of the business operations, properties or assets to
mortgages, claims, liens, pledges, charges and other obligations (whatever the
nature or whether they are similar to those mentioned above), or; create or
allow any mortgages, claims, liens, pledges, charges and other obligations
(whatever the nature or whether they are similar to those mentioned above) in
relation with the above mentioned items, with the exception of liens of no
significant value resulting from the legislation


（5） Give any promises, assurances, guarantees or pledges to any third Party;


（6） Dispose or agree to dispose any assets of great value; or acquire or agree
to acquire any assets of great value


（7） Dispose any ownership, right of holding, keeping or controlling any
corporate documents, account books, lists or records


（8） Register a compromise, a mediation, an extrajudicial settlement, termination
of a Agreement, exemption from an obligation in any major civil or criminal
suits, litigations or any other legal procedures or concerning any major duties,
claims, litigations, pleas or disputes, or; waive any rights in relation to the
above mentioned situations (unless the rights are made or waived in general or
normal business operation)


（9） Release the debtor from his debt owed to Jiutai, reach a compromise with the
debtor or cancel any major payment from the account, unless the action is
subject to its general or normal business operation;


（10） Assign or agree to assign the ownership or possession of any part of the
entire assets of Jiutai, or lease any real estate or possessions, or;


（11） Cancel any current effective insurance policy or accelerate avoidance of
the policy, or violate any regulations under the insurance policy
 
 
10

--------------------------------------------------------------------------------

 
 
6、
Matters before completion of equity transfer



6.1
The Parties agree that a project team will be formed within five working days
after the execution of this Agreement. The team consists of 4 people, and the
Transferors and Transferee will severally assign two people of their own. The
project team will facilitate the operation and management of Jiutai, and
understand, improve and take over its business operations gradually.



6.2
During the process of verifying assets and businesses of Jiutai, should the
project team find any items not in compliance with Assets Confirmation List
(please refer to the Attachment 4 below), it can notify both Parties at any
time. The two Parties will adjust the price of transfer upon negotiation. Should
the two Parties cannot reach an Agreement on the adjustment of the price of
transfer, then they shall entrust a professional appraisal institution to assess
the value of relevant assets. Both Parties agree to adjust the price of transfer
based on the result of assessment. Each Party will share 50% of the assessment
fee.



6.3
The project team will be at work for ten working days. During the period, if the
Transferee cannot make the first installment in accordance with the Agreement or
the Transferors causes a significant impact on the business operation of Jiutai
due to its false reports or data, the Agreement will be terminated automatically
and the project team will be dismissed unconditionally.



6.4
The Transferors shall pay up the entire amount due to be executed before the
completion of equity transfer at its own cost, or transfer the amount to
Transferors with consent from relevant creditors. After the completion of equity
transfer, Jiutai shall be responsible for the amount due in the construction
Agreement signed by it. Despite of the above-mentioned Agreement, the payment to
be charged in the development Agreement signed before the completion of the
equity transfer still belongs to Jiutai.

 
 
11

--------------------------------------------------------------------------------

 
 
7、
Completion of equity transfer



7.1
The Parties agree that they will establish a “transfer team” to complete the
equity transfer of Jiutai within ten working days upon the completion of the
first installment. The day when “transfer team” is established is the delivery
day.



7.2
The Transferors shall prepare a list of transfer for the “transfer team”. The
list shall show all the assets, corporate books required by the law, account
books, documents, Agreements, and Agreements and so on.



7.3
The term of transfer for the project team is ten working days. During the
period, if the Transferee cannot make the first installment in accordance with
the Agreement or the Transferors causes a significant impact on the business
operation of Jiutai due to its false reports or data, the Agreement will be
terminated automatically



7.4
To facilitate the equity transfer, the Transferors shall present the following
documents to the Transferee:



（1） All the orders, licenses, Agreements issued by organs of authority on
selling or buying the transferred equity or certified copies that have been
approved.


（2） Certificates of shares on the equity transfer (including register of
shareholders of Jiutai)


（3） Letters of resignation from all the current directors of Jiutai. It should
be confirmed that none of these letters of resignation have involved Jiutai in
any requests (whether it is about compensation for resignation or any other
reasons). The resignation shall be effective upon the delivery day.


（4） Confirmation letters of senior officers of Jiutai to confirm that none of
the officers have requests for the Company (whether it is about compensation for
resignation or any other reasons).


（5） Certificates that prove property right alteration registration procedures
concerning the selling and buying of transferred equity have been finished
properly


（6） Certificates that prove existing bank accounts of Jiutai have been rendered
void and new authorization orders have been issued to personnel appointed by the
Transferee
 
 
12

--------------------------------------------------------------------------------

 
 
（7） Certificates of property right of the assets


（8） Certificates of debit and credit sides of accounts issued by each bank
serving Jiutai by the time of closing as of the day of completion of the
delivery.


7.5
Both Parties agree that the transfer shall be deemed to be completed upon the
day when the Transferee confirms that the “transfer team” has completed its work
and the Transferors have fulfilled its obligations under Article 7.4.



8、
Commitment and guarantee



8.1
The Transferors jointly and severally commits and guarantees that:



8.1.1
The Transferors legally owns 100% of the equity of Jiutai. Should any third
Party raise requests to the Transferee for ownership or interest of the equity,
the Transferors shall bear full responsibility and compensate the Transferee for
any loss incurred hereof.



8.1.2
The equity to be transferred by the Transferors shall not subject to any other
rules and regulations beyond the ones stipulated expressly in this Agreement.
Should any third Party produce effective evidence that the transfer by the
Transferors subjects to other rules and regulations, the Transferors shall bear
full responsibility and compensate the Transferee for any loss incurred hereof.



8.1.3
Upon the execution of the Agreement, no third Party has access to the equity
acquired by the Transferee, its subsidiary rights and interests or those to be
generated from the equity.



8.1.4
Individual income tax of the revenue generated from the equity transfer shall be
borne by the Transferors, who shall pay tax to the local tax bureau and submit
copies of certificate of tax payment to the Transferee.



8.1.5
Jiutai is established and exists in accordance with Chinese laws.

 
 
13

--------------------------------------------------------------------------------

 
 
8.1.6
Jiutai owns and has acquired all the effective authorization letters, licenses,
approvals and permits to manage existing assets and carry out all the business
operations (See Annex V "The production and operation information of Jiutai").
The above-mentioned documents have been registered and recorded in relevant
departments in accordance with effective rules and regulations.



8.1.7
Except written disclosure to the Transferee, the assets of Jiutai do not subject
to any guarantees or any right of third Party or any other limitations that
might affect the execution of rights concerning the above-mentioned assets or
interests. As of the execution day of the Agreement, nobody will execute or
claim to execute any rights that might significantly affect the conditions of
the transferred assets, or raise any disputes directly or indirectly involving
the transferred assets.



8.1.8
Upon execution by both Parties, the Agreement will be binding upon the
Transferors.



8.1.9
Except written disclosure to the Transferee, the assets do not subject to any
litigations, arbitrations or administrative procedures involving any other
enterprises or its subsidiaries.



8.1.10
Except explicit disclosure, the transferred assets of Jiutai do not subject to
any other loans to be paid or debts of any forms.



8.1.11
Before the execution day of the Agreement, no written notice from creditors that
will make a mandatory disposal of assets of Jiutai.



8.1.12
As of the execution day of the Agreement, as far as the Transferors knows, no
major accidents occur or based on rational judgment might occur to the existing
business, finance or operation.



8.1.13
The Assets Confirmation List (please refer to the Annex 4 below) provided by
Transferors to Transferee is true, accurate and complete.



8.1.14
On the base day of assets appraisal, Jiutai has effective and tradable ownership
in all the fixed assets stipulated in Assets Confirmation List, including but
not limited to all the machines, constructions, on-going projects, gas pipeline,
land and other fixed and current assets. Moreover, it is still entitled to
effective and tradable ownership in the above-mentioned assets and all the
acquired assets upon the delivery day.

 
 
14

--------------------------------------------------------------------------------

 
 
8.1.15
Upon the delivery day, major assets in operation of Jiutai shall be in good
condition and comply with normal standards of gas industry after periodical and
proper maintenance.



8.1.16
The operation of Jiutai has never gone against rules and regulations of China,
never received any written notice from relevant management or public service
department that indicates authorization, license, approval and permit awarded to
the target company before have been revoked due to its delinquent behaviors and
the revocation of the above-mentioned documents, compliance with relevant
regulations or remedial measures adopted have seriously affected the business
operation of the target company.



8.1.17
The Obligations Transfer List (please refer to Annex 3) provided by Transferors
to Transferee is true, accurate and complete.



8.1.18
Before the delivery day, all the debts owed by Jiutai have been shown in the
Debt Transfer List (please refer to Attachment 3), including but not limited to
the amount owed to the original shareholders, the amount payable to suppliers
and construction teams, salaries and benefits payable to employees, taxes
payable to tax bureau and so on. The above-mentioned debts have been paid up by
the Transferors at its own cost or transferred to the Transferee with consent
from relevant creditors.



8.1.19
Except for debts shown in the Debt Transfer List (please refer to Annex 3),
there is no other debt owed by Jiutai before the Delivery day.



8.1.20
The Transferors will negotiate with the Transferee on matters concerning equity
transfer not mentioned herein in accordance with Chinese rules and regulations.



8.1.21
The Transferors shall be responsible for the above-mentioned statement and
guarantee. Should it go against either of the above articles, the Transferee
reserves the right to deduct RMB Two million from the entire price of transfer.



8.1.22
The Transferors jointly confirms that the Transferee signs the Agreement based
on trust in every guarantee.


 
15

--------------------------------------------------------------------------------

 
 
8.1.23
Should the Transferee has proper reason to believe a potential violation of the
guarantee, within three years after the completion of the transfer, the
Transferee, its counselors and representatives reserve the right to require the
Transferors to offer all the facilities (in particular, the access to all the
financial records and other documents of the Transferors) so that the Transferee
can confirm whether a violation has occurred to the relevant guarantee.



8.1.24
The Transferors jointly commits that upon the execution of the Agreement, it
will terminate any negotiation on the equity transfer of Jiutai with any third
Party except the Transferee. Meanwhile, it will not carry out new negotiations
on the equity transfer of Jiutai with any third Party except the Transferee.



8.1.25
The above-mentioned statement and guarantee remain effective after the delivery
day.



8.2
Commitment and guarantee from the Transferee



8.2.1
The Transferee is a legal entity established and existing in accordance with
Chinese laws.



8.2.2
In execution of the Agreement, the Transferee has acquired all the lawful rights
and interests which have been approved by the board of shareholders (directors)
in accordance with Corporate Law and Article of Association. The decision has
become effective and will not subject to being invalid and revoked.



8.2.3
The Transferee will negotiate with the Transferors on all the contents of the
Agreement and matters not mentioned herein in accordance with Chinese rules and
regulations.



8.2.4
The Transferee shall be responsible for the above mentioned statement and
guarantee. If the Transferors has fulfilled its obligation under the Agreement,
the Transferee shall also bear relevant liabilities and pay the acquisition
amount to the Transferors as stipulated in the Agreement.

 
 
16

--------------------------------------------------------------------------------

 
 
9、
Liability for breach of the Agreement



9.1
In the event that there is any material omission or severe fraud in the
documents or data submitted by Transferors, the Agreement may be terminated by
the Transferee. Meantime the transferor shall indemnify for the damage herein
caused by the transferors.



9.2
The transferee shall pay a late payment penalty to the Party who does not
receive the transfer payment on time every day, which is equivalent to the
amount of 0.1% of the overdue payment; however in any case the delay payment
penalty shall not exceed the amount of 5% of overdue payment. The Party who does
not receive the transfer payment on time is entitled to terminate this Agreement
if the delay of transfer payment by the transferee exceeds six months. If the
losses of the Party cannot be offset by the aforementioned delay payment
penalty, the Transferee shall compensate the difference; however in any case the
amount of damages shall not exceed the amount of 10% of the overdue payment.



9.3
The Parties mutually agree that, unless this Agreement is otherwise provided ,
if either Party makes a material breach of the Agreement, the non-defaulting
Party has the right to terminate the Agreement according to the PRC 《Agreement
law》and applicable judicatory interpretation and may ask for compensations.



9.4
The Parties confirm simultaneously that if either Party breaches their
representations, warranties and facts stated in the Article 8 under the
Agreement，the non-defaulting Party may have the right to terminate this
Agreement and ask for compensations.



9.5
That any Party breaches any provision of the Agreement including but not limited
representations、guaranties and promises shall consist of a breach of the
Agreement. The non-defaulting Party may have the right to ask for compensation
until to terminate this Agreement.



9.6
After completion of the equity transfer, the Transferors shall take positive
measures to solve all disputes or debts caused by the running of the company
before the delivery day, or unforeseeable disputes before the delivery day. The
Transferee shall be compensated by the Transferors for the damage caused hereby.

 
 
17

--------------------------------------------------------------------------------

 
 
9.7
If the Transferors fail to fulfill their undertakings on time under the
Agreement, the Transferors are deemed to breach the Agreement and the Transferee
may have right to terminate this Agreement and ask for compensation.



9.8
Unless this Agreement is otherwise provided, if the Transferors have performed
all the provisions of this Agreement strictly; however the Transferee
unilaterally terminates this Agreement, the Transferee shall compensate the
Transferors for their direct damage caused hereby.



10、
Force Majeure



Neither Party shall be prevented from failure of performance of any of its
obligations under this Agreement due to an event of Force Majeure outside the
reasonable control of that Party. The Party affected by such event of force
majeure shall notify the other Party immediately in convenient way, and shall
not later than 15 days after the commencement of such event submit the
documentary evidence notarized by local notary organ to the other Party. Both
Parties shall renegotiate the way of dealing with the aftermath such event in
time.


11、
Confidentiality



Either Party of this Agreement shall not disclose any information related to
this Agreement to any person、entity or company during the term of the Agreement
or five years after the expiry date of the Agreement, no matter the
person、entity or company has a competitive relationship with the other Party or
not.
 
 
18

--------------------------------------------------------------------------------

 
 
12、
Notices



12.1
Any and all notices shall be in writing, including facsimile、letter、delivery by
designated deliverer, the notifying date shall be no later than 7 days after the
written notice delivered. The notifying date of unwritten notice (telephone or
email, etc) shall be the date of written confirmation of the receiver.



12.2
Either Party altering the notice(s) or the address, shall notice the other Party
no later than 3 days after the alteration. The altering Party shall take all
legal liability caused by its failure of performance of notifying duty.

 
If to the Transferors, notices shall be delivered as follows:
 
Addressee：_________ Position：_________


Address：__________________ Post code：_________


Facsimile：______________ Email：__________________
 
If to the Transferee, notices shall be delivered as follows:
 
Addressee：_________ Position：_________
 
Address：__________________ Post code：_________


Facsimile：______________ Email：__________________


12.3
All notices and relevant expenses under this Agreement shall be processed by
either Party respectively in accordance with laws and regulations.



13、
Governing law



The formation、validity、interpretation and/or performance of this Agreement shall
be governed by PRC LAWS.


 
19

--------------------------------------------------------------------------------

 
 
14、
Settlement of dispute



Any dispute arising from between the Parties in connection with this Agreement
shall be settled by the Parties amicably through good faith discussion .In the
event that any such dispute cannot be resolved through such discussions, either
Party may file a suit in the People’s Law court which has jurisdiction over the
Transferee in accordance with the domicile principle.


15、
Severability



Any provision of the Agreement shall be deemed as severable. If any provision of
the Agreement is invalid, it shall not affect the validity of the rest of the
provisions of this Agreement.


16、
Non-waiver



If either Party does not insist the other Party on the performance of any
provision of the Agreement at any time, the Party shall not be deemed to waive
the provision or waive the right to insist the other Party on execution of the
provision.


17、
Transcript



The formal text of the Agreement shall be written in CHINESE. Any provision of
such Agreement shall be interpreted under the usual meaning of the words in the
Chinese version.


18、
Title and Subtitles



All title and subtitles of the Agreement are in the convenience of the reference
only and shall not limit or affect any provision provided in the Agreement.
 
 
20

--------------------------------------------------------------------------------

 
 
19、
Entire agreement



19.1
This Agreement includes all agreements and memorandums related to the subject of
this Agreement and supersede any and all previous written or oral agreements
and/or memorandums concluded by any consultation relating to the subject of this
Agreement. Unless this Agreement is otherwise provided expressly, any other
condition, definition, guarantee or statement related to the subject of this
Agreement shall not be binding on both Parties.



19.2 
 Any correction、amendment、replacing or modification of this Agreement shall be
made in writing and shall be ascertained that it is relevant to the Agreement
and shall be signed by the representatives or designated person(s) of both
Parties of the Agreement.



19.3
Both Parties of the Agreement mutually agree that in the convenience of
processing the procedure of the update registration related to the share
transferring hereof with the local industry and commercial bureau, both Parties
may enter into a simpler share-transferring Agreement. The content of the simple
share-transferring Agreement shall not be controversial with this Agreement
hereof. In case of any controversy, this Agreement shall prevail.



20、
This Agreement shall come into affective upon its signing and sealing by both
parties and approval of the Board of Directors of the Transferee. The
transferors jointly and severally acknowledge to authorize Mr. Runfa Zheng, one
of the transferors, to sign this agreement on behalf of each transferor and
provide the appropriate power of attorney prior to signing of this Agreement to
the Transferee.



21、
This Agreement is executed in eight counterparts. Each transferor holds one and
the transferee holds three.

 
附：Annexes

 
Annex I "Details of the land required by Jiutai for gas station sites"
 
Annex II The "list of the personnel of Jiutai and salary details"
 
Annex III The "Obligations transfer list"
 
Annex IV "Assets Confirmation List"
 
 
21

--------------------------------------------------------------------------------

 
 
Annex V "The production and operation information of Jiutai"
 
 (This page is blank below.)


 
22

--------------------------------------------------------------------------------

 
 
[Signature and seal]
 
 
Transferor:


Authorized Representative:


 
Transferee:


Authorized Representative:


Date:
 
23

--------------------------------------------------------------------------------


 
Annex I "Details of the land required by Jiutai for gas station sites"

 
24

--------------------------------------------------------------------------------

 
 
Annex II “list of the personnel of Jiutai and salary details"


 
25

--------------------------------------------------------------------------------

 
 
Annex III   "Obligations transfer list"


 
26

--------------------------------------------------------------------------------

 
 
 Annex IV “Assets Confirmation List”
 
 
27

--------------------------------------------------------------------------------

 
 
 Annex V “Production and operation information of Jiutai"
 
Part 1 Primary Information of the Company


Business License


Business License No.:


Registration No.:


Issuing Date:


Address:


Type of Enterprise:


Registered Capital:


Business Scope:


Business Term:


Board of Directors:


Name                                              Designated
by                                                        Position


Board of Supervisors:


Name                                              Designated by



 
28

--------------------------------------------------------------------------------

 
 
Part 2 Certificates and Licenses of Operations
 
 
29

--------------------------------------------------------------------------------

 